Garrison, J.
(concurring).
My vote to reverse is based solely upon the equitable rule stated by Professor Pomeroy in the concluding paragraph of section 1225 of his work oil Equity Jurisprudence and quoted at length by Judge Yredenburgh in his opinion.
The deeds on record at the time the second mortgage was taken gave notice by their terms of the equities subsisting between the mortgagor and his grantee by which the direct and not the reverse order of alienation obtained. This was notice that the second mortgagee would have no right to marshal securities as against the land not included in his mortgage. The decree giving such right to the second mortgagee, who was also the holder of the first mortgage, was therefor erroneous.